          Case 1:92-cr-10369-RWZ Document 768 Filed 02/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

 UNITED STATES OF AMERICA

          v.
                                                            No. 92-cr-10369-RWZ-2
 ALFRED TRENKLER,
      Defendant.



     AMENDED MOTION FOR LEAVE TO FILE A SUR-REPLY IN OPPOSITION
           TO ALFRED TRENKLER’S EMERGENCY MOTION FOR
       COMPASSIONATE RELEASE PURUSANT TO 18 U.S.C. § 3582(c)(1)(A)

      Pursuant to Local Rule 7.1(b)(3), the government respectfully files this amended motion for

leave to file a sur-reply to defendant Alfred Trenkler’s reply brief in support of his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A). As grounds therefor, the government

submits that a sur-reply is necessary to respond to some of the legal and factual arguments made

in Trenkler’s 19-page reply brief but that the government requires one day more than initially

anticipated in order to do so. The government therefore respectfully requests that the Court grant

the government leave to file a sur-reply on or before Tuesday, February 9, 2021.

      The defendant, through counsel, has expressed his assent to the allowance of this amended

motion.


                                                    Respectfully submitted,

                                                    ANDREW E. LELLING
                                                    United States Attorney

                                                 By: /s/ Robert E. Richardson
                                                    ROBERT E. RICHARDSON
                                                    KRISTEN A. KEARNEY
                                                    Assistant United States Attorneys
        Case 1:92-cr-10369-RWZ Document 768 Filed 02/08/21 Page 2 of 2




                                CERTIFICATE OF SERVICE
       I hereby certify that this document, filed through the ECF system, will be served on
counsel of record as listed in the NEF.

Dated: February 8, 2021                             /s/ Robert E. Richardson




                                                2
